Citation Nr: 0717057	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  03-27 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
condition, to include as secondary to lumbar fibromyositis.

2.  Entitlement to service connection for a cervical spine 
condition. 

3.  Entitlement to service connection for lumbar scoliosis.

4.  Entitlement to an increased evaluation for lumbar 
fibromyositis, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to June 1981.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefits sought on 
appeal.

The issues of entitlement to service connection for a 
cervical spine condition, entitlement to service connection 
for scoliosis, and entitlement to an increased evaluation for 
lumbar fibromyositis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence, overall, does not demonstrate 
that the veteran's right shoulder condition is due to 
service, may be presumed to be due to service, or is due to a 
service-connected disability.  


CONCLUSION OF LAW

Entitlement to service connection for a right shoulder 
condition, to include as secondary to lumbar fibromyositis, 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310(a) (2006). 
REASONS AND BASES FOR FINDING AND CONCLUSION

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2006).  Secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

A layperson, without the appropriate medical training and 
expertise, is not competent to provide a probative 
(persuasive) opinion on a medical matter, such as the source 
of the current disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Thus, in the current 
claim, the veteran's own personal opinions that her right 
shoulder condition is due to service or service-connected 
disability is not a sufficient basis for awarding service 
connection.

The veteran contends that she now has a disability of the 
right shoulder that is the result of a 1972 neck infection, 
or is secondary to her service-connected lumbar fibromyalgia.  

The veteran's service medical records are negative for 
complaints, symptoms, findings or diagnoses relating to the 
claimed neck infection.  Thus, these records are evidence 
against service connection based on a neck infection.

The veteran's service medical records show complaints of 
right shoulder pain, but are negative for any diagnosis of 
right shoulder arthritis.  There is no evidence of pertinent 
complaints, symptoms, findings or diagnoses within one year 
of the veteran's separation from service.  Because right 
shoulder arthritis was not seen during service, service 
connection may not be established based on chronicity in 
service or continuity of symptomatology thereafter.  38 
C.F.R. § 3.303; Savage, 10 Vet. App. at 494-97.  Because 
right shoulder arthritis was not seen within one year of the 
veteran's separation from service, presumptive service 
connection is not warranted.

Post-service military treatment records dated to 1986 are 
also negative for complaints, symptoms, findings or diagnoses 
relating to the right shoulder.  The orthopedic section of 
the report of a November 1985 VA examination is negative for 
complaints, symptoms, findings or diagnoses pertaining to the 
right shoulder.  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

A private treatment report dated in December 2000 refers to 
diffuse tenderness over the paraspinous muscles of the 
cervical spine and over the trapezius muscles, interscalene 
muscles and lumbar muscles.  The pertinent assessment was 
multiple joint enthesopathies.  A February 2001 private 
treatment report provides that the veteran reported 
increasing right shoulder pain.  

On physical examination, she had mild anterior tenderness on 
the right shoulder with full range of motion and some pain at 
the extremes of motion.  The pertinent assessment was 
generalized arthralgias, osteoarthritis and multiple somatic 
complaints.

Such a finding is found to provide more evidence against this 
claim.  

These private postservice treatment records do not support 
the veteran's claim.  They do not link the veteran's right 
shoulder findings and complaints to her service or service-
connected lumbar fibromyositis.

The report of a May 2002 VA orthopedic examination repeats 
the veteran's assertion that she had an inservice neck 
infection that resulted in her right shoulder condition.  The 
report sets forth the results of current physical and X-ray 
examinations.  The assessment was right chronic shoulder 
pain, likely secondary to a history of cervical infection and 
chronic neuropathy in the region of the cervical spine on the 
right side, intervening the shoulder and strap muscles of the 
shoulder region.  She demonstrated full range of motion and 
strength of the right shoulder, although she described 
intermittent locking and functional loss with increased use 
of the upper extremity.  The examiner noted that he was 
unable to elicit this impairment on examination.  

This report does not support the veteran's claim.  To the 
extent that it relates the veteran's current right shoulder 
condition to her claimed inservice neck infection, the record 
does not corroborate her history.  The Court of Appeals for 
Veterans Claims (Court) has held that VA cannot reject a 
medical opinion simply because it is based on a history 
supplied by the veteran and that the critical question is 
whether that history was accurate.  Kowalski v. Nicholson, 19 
Vet. App. 171 (2005); see, e. g., Coburn v. Nicholson, 19 
Vet. App. 427, 432 (2006) (reliance on a veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the veteran).  In this case, the Board 
finds that this report is entitled to very limited probative 
value as there is no medical evidence indicating a disorder 
related to service until many years after service.  The Board 
also finds that the history of a neck infection is not 
accurate based on a review of service and post-service 
medical records.

The report of a December 2004 VA orthopedic examination 
provides that the examiner reviewed the veteran's records.  
On physical examination, the veteran had no pain or 
tenderness of the right shoulder.  She could elevate the arm 
without pain and could hold it against gravity and against 
strong resistance.  Range of motion was limited.  The 
impression was negative for any shoulder condition.  The 
examiner provided an opinion, in pertinent part, that the 
veteran's shoulder problem was more likely than not unrelated 
to service.  The report links some conditions, but not the 
right shoulder complaints, to her service-connected back 
disability.  

The December 2004 VA examination report is probative evidence 
against the veteran's claim.  It is based on a review of the 
veteran's claims file, including all service and post-service 
medical records.  It specifically notes that her shoulder 
complaints are not due to service and fails to link them to 
any service-connected disability.  

Overall, the medical evidence demonstrates that the veteran 
is not entitled to service connection for a right shoulder 
condition.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in August 2001, June 2003 
and January 2005.  Together, these documents discussed the 
particular legal requirements applicable to the claim, the 
evidence considered, and the pertinent laws and regulations.  
VA made all efforts to notify and to assist the appellant 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence she is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, she is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
also conducted VA examinations with respect to the claim on 
appeal.  Therefore, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.      

ORDER

Service connection for a right shoulder condition, to include 
as secondary to lumbar fibromyositis, is denied.


REMAND

The veteran's representative asserted in May 2007 
correspondence that the veteran's service-connected lumbar 
fibromyositis had increased in severity and required 
additional VA examination.  The Board notes that the most 
recent VA examination of this disability was conducted in 
December 2004.  The Court has held that when a veteran claims 
that a disability is worse than when originally rated, and 
the available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).

The veteran's representative also asserts that the December 
2004 VA examination failed to adequately address functional 
loss due to pain and weakness.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The representative also contends that 
neurological findings should be evaluated as part of the 
veteran's service-connected lumbar fibromyositis.

In addition, the December 2004 VA examination report provides 
an unclear nexus opinion with respect to the veteran's 
claimed cervical spine condition and lumbar scoliosis.  The 
examiner observes that "[t]he back condition, with secondary 
neck symptoms" was more likely than not permanently 
aggravated by the veteran's service-connected disability.  
However, although the report identifies several spine 
conditions it does not clarify or specify which was 
aggravated.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination by an appropriate VA examiner 
to determine the nature and current level 
of severity of the veteran's service-
connected lumbar fibromyositis.  The 
claims file must be made available to the 
examiner.  The examination should comply 
with AMIE protocols for the appropriate 
examination.  The examiner is asked to: 

a) identify all neurological findings and 
address whether it is at least as likely 
as not (50 percent or more likelihood) 
that they are related to the veteran's 
service-connected lumbar fibromysositis.  
The Board is attempting to determine the 
nature and extent, if any, of the service 
connected lumbar fibromysositis.  
The examiner is also asked to indicate 
whether there is objective evidence of 
the service connected lumbar 
fibromysositis; and 

b) address whether it is at least as 
likely as not (50 percent or more 
likelihood), and to what extent, that the 
veteran's lumbar fibromyositis (if any) 
aggravates any cervical spine condition 
or lumbar scoliosis (if any).  A complete 
rationale for all opinions expressed must 
be provided.  If the examiner finds it 
impossible to provide an opinion without 
resort to pure speculation, the examiner 
should so indicate.

In addressing these questions, the 
examiner is ask to note that multiple 
somatic complaints have been indicated by 
medical providers within this case and 
the examiner should base his or her 
assessment on  objective medical evidence 
as much as possible.

2.  Then, readjudicate the veteran's 
claims for service connection for a 
cervical spine condition, service 
connection for lumbar scoliosis, and 
entitlement to an increased evaluation 
for lumbar fibromyositis.  If any benefit 
sought on appeal remains denied, provide 
the veteran with an SSOC.  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


